*271Judgment, Supreme Court, New York County (Gregory Carro, J., on speedy trial motions; John A.K. Bradley, J., at hearing, jury trial and sentence), rendered October 4, 2004, convicting defendant of criminal sale of a controlled substance in the third degree (two counts), criminal sale of marijuana in the fourth degree, and unlawful possession of marijuana, and sentencing him, as a second felony offender, to two concurrent terms of 6 to 12 years concurrent with a term of 60 days and a conditional discharge, respectively, unanimously affirmed.
The court properly denied defendant’s speedy trial motions. The periods from July 9 to 30, 2003 and October 22 to November 12, 2003 are clearly excludable (see CPL 30.30 [4] [f]; People v Lassiter, 240 AD2d 293, 294 [1997]). Given the excludability of these periods, the total amount of includable time falls below the 182-day limit. Accordingly, we find it unnecessary to reach any other issues relating to the speedy trial motions.
Even though the People did not prove the weight of the marijuana, defendant’s conviction for criminal sale of marijuana in the fourth degree was proper because there was evidence that he sold the marijuana for consideration (see Penal Law §§ 221.35, 221.40).
The court provided a suitable remedy when a witness made a brief reference to evidence that had been suppressed after a hearing (see People v Santiago, 52 NY2d 865 [1981]). Defendant’s remaining pro se contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them.
We perceive no basis to disturb the sentence. Concur—Friedman, J.P., Marlow, Sullivan, Sweeny and Catterson, JJ.